Title: To James Madison from John Armstrong, 1 November 1813
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Department, November 1. 1813.
        
        I have the honor to inform you that the existing appropriations applicable to the Quarter master’s Department, to Subsistence and to Arsenals, Magazines & Armories, are nearly exhausted, and to request that you will be pleased to direct the sum of two hundred & eighty thousand dollars appropriated for the purchas of Horses ⅌ act of 21. Feby 1812 to be transferred to the Quarter master’s Department—the sum of one hundred thousand dollars for the Ordnance Department, to Arsenals, Magazines & Armories; and four hundred thousand dollars from the Pay of the Army, to Subsistence. I have &ca.
      